DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/09/2021 has been entered. 
Status of the Application
Claims 1-9 are pending, of which Claim 9 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention.
Claims 1-8 are under current examination.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such 


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Karunadasa (US 2015/0357591 A1; filed on 06/04/2014). 
Determining the scope and contents of the prior art
Karunadasa teaches 2D-perovskite of general formula: A2Bn-1MnX3n+1; wherein A=RNH3, R=any variety of organic group (monovalent as it is attached to NH3) such as PEA=C6H5(CH2)2NH3; B=R’NH3 R’= any variety of organic group (monovalent as it is attached to NH3), such as MA=CH3NH3 or inorganics (e.g. Cs); M=metal, such as Pb, Sn, Ge, Bi, Sb, Cu etc.; X=F, Cl, Br or I  and n= 1, 2, 3, 4, 5 or >3 with 2D or 3D structure depending on n (paragraphs 0028-0043, 0050-0058,0077, claims and example (0080-0082)).The cited prior art encompass crystals of the instant claims, when one A is RNH3, R= PEA=C6H5(CH2)2NH3 and another A is RNH3, R= PEA=C6H5(CH2)2NH3; B=CsNH3+ (inorganic cation comprising monovalent metal); n=2; M= Sn, Ge, Cu or Bi; X=Br.
Ascertaining the differences between the prior art and the claims at issue
Karunadasa teaches 2D-perovskite of general formula: A2Bn-1MnX3n+1; wherein A=RNH3, R=any variety of organic group (monovalent as it is attached to NH3) such as PEA=C6H5(CH2)2NH3; B=R’NH3 R’= any variety of organic group (monovalent as it is attached to NH3), such as MA=CH3NH3 or inorganics (e.g. Cs); M=metal, such as Sn, Ge, Bi, Sb, Cu etc.; X=F, Cl, Br or I  and n= 1, 2, 3, 4, 5 or >3 with 2D or 3D structure depending on n.The cited prior art encompass crystals of the instant claims, when one A is RNH3, R= PEA=C6H5(CH2)2NH3 and another A is RNH3, R= PEA=C6H5(CH2)2NH3; B=CsNH3+ (inorganic cation comprising monovalent metal); n=2; M= Sn, Ge, Cu or Bi; X=Br. However, the cited prior art scope is broader and doesn’t provide example of perovskite of specific formula II of the instant claims; and PLQE.
Resolving the level of ordinary skill in the pertinent art
With regard to the difference of not providing an example of perovskite of specific formula II of the instant claims, Karunadasa teaches 2D-perovskite of general formula: A2Bn-1MnX3n+1; wherein A=RNH3, R=any variety of organic group (monovalent as it is attached to NH3) such as PEA=C6H5(CH2)2NH3; B=R’NH3 R’= any variety of organic group (monovalent as it is attached to NH3), such as MA=CH3NH3 or inorganics (e.g. Cs); M=metal, such as Pb, Sn, Ge, Bi, Sb, Cu etc.; X=F, Cl, Br or I  and n= 1, 2, 3, 4, 5 or >3 with 2D or 3D structure depending on n. The cited prior art encompass crystals of the instant claims, when one A is RNH3, R= PEA=C6H5(CH2)2NH3 and another A is RNH3, R= PEA=C6H5(CH2)2NH3; B=CsNH3+ (inorganic cation comprising monovalent metal); n=2; M= Sn, Ge, Cu or Bi; X=Br. Further, Karunadasa provides general guidance of making perovskite crystal which encompass crystal of the instant claims. Thus with the guidance provided by Karunadasa, it would have been prima facie obvious to a person of ordinary skill in the art with a reasonable expectation of success that perovskite with one A as RNH3, R= PEA=C6H5(CH2)2NH3 and another A as RNH3, R= PEA=C6H5(CH2)2NH3; B=CsNH3+ (inorganic cation comprising monovalent metal); n=2; M= Sn, Ge, Cu or Bi; X=Br may be made by the process as taught by the cited prior art. This is because the cited prior art suggested making perovskite with n= 2. Further, the need for making perovskite for use in solar cells would have motivated a person to make perovskite with different n numbers. 
Since examples of species or subgenus taught by the cited prior art are structurally similar to that claimed, it would have been obvious to a person of ordinary skill in the art to choose the claimed species or subgenus from the genus, based on the reasonable expectation that structurally similar species usually have similar properties. See, e.g., Dillon, 919 F.2d at 693, 696, 16 USPQ2d at 1901, 1904. See also Deuel, 51 F.3d at 1558, 34 USPQ2d at 1214. Thus the cited prior art meets limitation of the instant claims.
With regard to limitation PLQE of at least 44%- since the cited prior art teaches same perovskite as in the instant claims, the perovskite of the cited prior art is expected to exhibit same PLQE as in the instant claims, whether recognized by the cited prior art or not. Thus the cited prior art meets limitations of the instant claims.
Considering objective evidence present in the application indicating obviousness or nonobviousness
To establish a prima facie case of obviousness, three basic criteria must be met: (1) the prior art reference must teach or suggest all the claim limitations; (2) there must be some suggestion or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings; and (3) there must be a reasonable expectation of success; and (MPEP § 2143).
In this case, Karunadasa teaches perovskite of general formula: wherein A=RNH3, R=any variety of organic group (monovalent as it is attached to NH3) such as PEA=C6H5(CH2)2NH3; B=R’NH3 R’= any variety of organic group (monovalent as it is attached to NH3), such as MA=CH3NH3 or inorganics (e.g. Cs); M=metal, such as Sn, Ge, Bi, Cu etc.; X=F, Cl, Br or I  and n= 1, 2, 3, 4, 5 or >3 with 2D or 3D structure depending on n. 
In KSR International Vo. V. Teleflex Inc., 82 USPQ2d (U.S. 2007), the Supreme Court particularly emphasized “the need for caution in granting a patent based on a combination of elements found in the prior art,” (Id. At 1395) and discussed circumstances in which a patent might be determined to be obvious.  Importantly, the Supreme Court reaffirmed principles based on its precedent that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” (Id. At 1395).  See MPEP 2143 -  Examples of Basic Requirements of a Prima Facie Case of Obviousness [R-9].
In this case at least prong (E)    “Obvious to try”  –  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success would apply.  
The rationale to support a conclusion that the claim would have been obvious is that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.”KSR, 550 U.S. at ___, 82 USPQ2d at 1397. If any of these findings cannot be made, then this rationale cannot be used to support a conclusion that the claim would have been obvious to one of ordinary skill in the art.  Further, there is a reasonable expectation of success that a hybrid perovskite with n equal to 2  can be made and used in solar cells as suggested by the above cited prior art. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention by taking the advantage of the teaching of the above cited references and to make the instantly claimed perovskite with a reasonable expectation of success. 
Response to Arguments
Applicant’s remarks and amendment, filed on 08/09/2021, have been fully considered but not found persuasive.
Applicant’s argues that when n> or = 2, and IC is Cs, the compound of the instant claim 
    PNG
    media_image1.png
    55
    395
    media_image1.png
    Greyscale
whereas the cited prior teaches CsNH3+ as B (or IC), which is not claimed by the instant claims.
This is not found persuasive and the instant claims are obvious in view of the cited prior art. This is because the instant claims recites IC as “inorganic cation comprising monovalent metal” which is exactly what is taught by the cited prior art as B: CsNH3+, an inorganic cation comprising monovalent metal. The instant claims are not limited to just a metal but to an inorganic cation comprising a monovalent metal. Thus the cited prior art meets limitations of the instant claims.
Conclusion
Claims 1-4 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PANCHAM BAKSHI whose telephone number is (571)270-3463.  The examiner can normally be reached on M-Thu 7-4.30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-2720627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PANCHAM BAKSHI/Primary Examiner, Art Unit 1623